DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2, 9, and 16 have been cancelled.
Claims 21-23 have been added.

Allowable Subject Matter
2.	Claims 1, 3-7, 21, 8, 10-14, 22, 15, 17-20, and 23 are allowed.

The following is an examiner’s statement for reasons for allowance:

3.	Claims 1, 3-7, 21, 8, 10-14, 22, 15, 17-20, and 23 are allowable over the prior art of record since references taken individually or in combination fails to particularly disclose a device establishes a wireless link with a user device via a network and selects a time period for a slow start state of the wireless link. The device enters the slow start state after selecting the time period and repeatedly provides a quantity of packets over consecutive time periods to the user device. The device determines a delivery rate for each time period, of the consecutive time periods, based on the quantity of packets provided each time period and determines a maximum delivery rate for the delivery rates of the consecutive time periods. The device determines that the wireless link is at a maximum capacity when a current delivery rate satisfies a threshold rate, based on the maximum delivery rate, after a threshold time period of the consecutive time periods and exits the slow start state based on the wireless link being at the maximum capacity.


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415